Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-16, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 

 Regarding claim 1, Morris teaches a driving torque command generating apparatus of a hybrid electric vehicle (Morris [0016] the invention for estimating driveline lash pertains to hybrid vehicle having at least one torque generative device, operatively connected to power transmission; [0044] the HCP generates torque commands), the apparatus comprising:
a driving input detector detecting a driving input value of a driver, including a pedal input value in response to manipulation of an accelerator pedal (Morris [0043] Exemplary vehicle operator inputs to the UI include an accelerator pedal (pedal input value), a brake pedal, transmission gear selector, and vehicle speed cruise control. Each of the controllers communicates with other controllers, sensors, actuators, etc. via a local area network);
an engine speed detector detecting an engine speed of an engine of a vehicle (Morris [0055] The engine output speed, NE, is measured at crankshaft; [0045] ECM is operatively connected to the engine and acquires data from a variety of sensors, and control a variety of actuators of the engine. The ECM 
a motor speed detector detecting a motor speed of a motor functioning as a driving source of the vehicle (Morris [0048] Individual motor speed signals for Motor A and Motor B are derived by the TPIM from the motor phase information or conventional rotation sensors, which teaches a motor speed detector detecting a motor speed of a motor; [0003] the HEV incorporates electric and chemical energy and converts them into mechanical power to propel the vehicle, which is a driving source);
a wheel speed detector detecting a wheel speed of a wheel of the vehicle (Morris [0034] The wheels each have a speed parameter, NWHL, comprising rotational speed of each wheel, which is typically measurable with a wheel speed sensor); and
a controller obtaining torsional state observation values of a vehicle drive system using the measured engine speed, the measured motor speed, and a measured wheel speed detected by the engine speed detector, the motor speed detector, and the wheel speed detector, respectively, together with a motor torque command generated in a previous period (Morris [0045] ECM has bidirectional interface with engine via aggregate line, and various other parameters that may be sensed by ECM including engine input speed to the transmission; [0046] Inputs from the TCM to the HCP include estimated clutch torques for each of the clutches, and rotational speed of the transmission output shaft; [0048] Individual motor speed signals are derived by the TPIM and determines and communicates motor speeds to the HCP; [0051] Fig. 1 and 2 exemplifies that when the operator manipulates either the accelerator pedal or the brake pedal, the HCP determines an output torque for the transmission, which affects how and when the vehicle accelerates or decelerates; [0053] Multivariate active driveline damping comprises basic elements for controlling torque outputs from the torque-generative devices through the transmission to the driveline, which includes the overall control elements of determining reference parameters for a plurality of operating states, based upon current operating conditions and 
generating an engine torque command and a motor torque command of a driving torque command in a current period based on the driving input value input by the driving input detector and the torsional state observation values (Morris [0044] Based upon various input signals, the HCP generates various commands, such as an engine torque command, clutch torque commands, and motor torque commands; [0051] In response to operator input, the supervisory HCP controller and one or more of the other controllers shown in FIG. 2 determine required transmission output torque - for example, when the operator has selected a forward drive range and manipulates either the accelerator pedal or the brake pedal, the HCP determines an output torque for the transmission, which affects how and when the vehicle accelerates or decelerates; As shown in Fig. 4, the lash angle and state can be observed, and also illustrates the relationship between the driver commanded torque, the output acceleration, and such),
wherein the torsional state observation values in the vehicle drive system comprise: torsional state observation values on a damper, obtained by observing a torsional state of the damper between the engine and the motor; and torsional state observation values on a transmission, obtained by observing a torsional state of the transmission located on an output side of the motor (Morris [0056] one of the controllers estimate each state parameter, including damper torque, along with abovementioned parameters; the torsional state observation values are obtained via observing a torsional state of the transmission; [0027] the torque damper is interposed between the crankshaft off the engine and the input shaft of the hybrid transmission, which means the damper is between the engine and the motor).

None of cited prior art contains claim limitations regarding wherein the torsional angular velocity on the damper is determined by a difference between the observed engine speed and the observed motor speed, and wherein the torsion angle on the damper is determined by integrating the torsional angular velocity on the damper.

Therefore, claims 1-4, 8-16, and 20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 3665                   

/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665